Citation Nr: 1437651	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  07-17 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for osteoporosis, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  





INTRODUCTION

The Veteran served on active duty from April 1966 to July 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In September 2012, the Board remanded this case for additional development.  In December 2012 the Board, in relevant part, denied the Veteran's claim of entitlement to service connection for osteoporosis, to include as secondary to asbestos exposure.  In a January 2013 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's December 2012 denial of service connection for osteoporosis and remanded the claim for readjudication consistent with the terms of the memorandum decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he was advised to apply for VA disability benefits for osteoporosis secondary to in-service asbestos exposure by the examiner who conducted his Agent Orange examination in May 2006.  He has also asserted that his independent internet research suggests a relationship between exposure to break shoe asbestos and osteoporosis.  

The Veteran's DD Form 214 reveals that he served as an Automobile Mechanic, which is not inconsistent with exposure to asbestos from maintaining vehicles with brake pads containing asbestos.  As such,  for the purpose of this decision, the Board concedes the Veteran's exposure to asbestos during service as alleged.   

The Veteran is competent to report what he was told by the examiner who conducted his Agent Orange Examination, as well as his interpretation of his findings from his independent research as to a relationship between asbestos exposure and osteoporosis.  As this evidence suggests that the Veteran's osteoporosis may be related to events or injury during his military service, to include asbestos exposure therein, he must be afford a VA examination to determine the likely etiology of his osteoporosis.  See 38 U.S.C. § 5103A(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional relevant medical treatment records, VA and non-VA, which pertain to his claim for service connection for osteoporosis that have not yet been associated with the claims folder.  Of specific interest, are any records documenting a relationship between his in-service asbestos exposure and his currently diagnosed osteoporosis.  

Regardless of the Veteran's response to any request for assistance in obtaining records, any ongoing relevant VA treatment records must be obtained from the Kansas City VAMC and associated with the claims file.  

All records requests and responses received must be documented in the claims file.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and his representative and they must be afforded an opportunity to respond.

2.  Once all identified and available records have been obtained and associated with the claims file, refer the claims file to an appropriate examiner to obtain an opinion as to whether the Veteran's osteoporosis is related to his military service.  If it is determined that an examination is necessary, it should be accomplished.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner and the examination report should document his or her review of the file.  

After a thorough review of the record and the Veteran's contentions, opine whether it is at least as likely as not (50 percent probability or better) that the Veteran's osteoporosis is related to any event, injury, or illness during his military service, to include his conceded exposure to asbestos therein while maintaining vehicles with brake pads containing asbestos.  In doing so, examiner must address the Veteran's contentions, to include that his independent research of the medical literature suggests that osteoporosis may be related to his history of asbestos exposure during service.  

If the Veteran's osteoporosis is not related to any incident of his military service, opine whether it is at least as likely as not (50 percent probability or better) that his osteoporosis is proximately due to or aggravated by his service-connected spine degenerative disc disease with spinal stenosis and/or his right lower extremity radiculopathy.  If aggravation of osteoporosis by service-connected spine and right lower extremity radiculopathy disabilities is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred. 

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  Any opinion expressed must be accompanied by a complete rationale.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  

3. Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  The requested opinions must be reviewed to ensure that they are responsive to and in compliance with the directives of this remand.  If not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above, and any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



